DETAILED ACTION
This Office Action is responsive to the amendment filed on 3/21/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claim Rejections - 35 USC § 102
Claims 1, 3-8, and 10-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakatani, US2019/0169343.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the claimed molecular weight distribution (Mw/Mn) of the blend: This limitation was addressed in the previous Office Action with respect to claim 12.

Claim Rejections - 35 USC § 103
Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani, US2019/0169343, in view of Thiele et al, WO2009/148932.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 8 under 35 U.S.C 112(b): Applicant alleges that the claim is definite, arguing that the units involved are immaterial because the claim is defining a ratio. The independent claim states the following with regards to the claimed first and second polymerization steps.



    PNG
    media_image1.png
    245
    545
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    145
    531
    media_image2.png
    Greyscale

Note that the use of the α-olefin monomer is optional in both the first and second stages; the claimed invention therefore reads on a process wherein α-olefin is included in only one polymerization stage.
Applicant’s specification discloses the use of butadiene (molecular weight 54.0916 g/mol) and styrene (molecular weight 104.15 g/mol) as preferred embodiments of the conjugated diene monomer and α-olefin monomer, respectively (specification pages 5, 6). Assume a hypothetical two-stage process wherein a first stage polymerization is performed using a monomer mixture comprising 40 g (0.739 mol) butadiene and 10 g (0.096 mol)  styrene, followed by a second stage in which 50 g (0.924 mol) butadiene is polymerized. An ordinary artisan will recognize that the proportion of monomer in the first stage and the proportion of monomer in the second stage would each be 0.5 if calculated based on the mass of monomer used; note that this falls within the scope of the ranges recited in claim 8. Alternatively, however, it is calculated that the proportion of monomer in the first stage is 0.47 and the proportion of monomer in the second stage is 0.53 when it is based on the total moles of monomer used in the process; note that these values do not fall within the scope of claim 8. An ordinary artisan therefore would not know whether the scenario described above would fall within the scope of the claimed invention. Applicant’s argument that the units are immaterial therefore is not persuasive and the rejection of claim 8 as indefinite is maintained.
Regarding the rejection over Nakatani: Applicant argues that Nakatani discloses a composition having a molecular weight distribution (Mw/Mn) less than 1.8, and therefore does not teach the production of a blend meeting the claimed property of a molecular weight distribution (Mw/Mn) in the range of 3 to 150. This argument is not persuasive because it misinterprets the cited passages. 
Nakatani discloses the production of a composition comprising at least a high molecular weight (HMW) polymer A and a low molecular weight (LMW) polymer B (¶0001, 0007, 0018). The molecular weight curve for the prior art composition therefore contains at least two peaks-one for the HMW polymer A and one for the LMW polymer B (Figs. 3 and 4).  Paragraphs 18 and 28 of Nakatani are reproduced below.

    PNG
    media_image3.png
    103
    360
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    126
    344
    media_image4.png
    Greyscale

The passages cited by applicant do not state that the Mw/Mn of the overall polymer composition of Nakatani should be low; rather, the disclosure states that the Mw/Mn of the LMW polymer B should be kept small, preferably less than 1.8. Similarly, Nakatani specifically states that the molecular weight distribution data reported in Table 2 is the Mw/Mn of the LMW region, not the Mw/Mn of the total composition. Contrary to applicant’s argument, Nakatani does not contain any teaching that the Mw/Mn of the prior art blend should be kept low.
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113).  As discussed in the previous Action, Nakatani discloses a rubber blend comprises HMW and LMW molecular weight butadiene copolymers, wherein the prior art HMW and LMW copolymers 1) have the same Mw as the claimed high molecular weight polydiene (A) and low molecular weight polydiene (B) and 2) are combined in the same ratio as the claimed polydienes (A) and (B). As the prior art composition appears to be the same as claimed, it is reasonably expected that its overall Mw/Mn would necessarily be the same as claimed and inherently be not different from that of the claimed invention. The burden is therefore shifted to the applicant to provide evidence that prior art composition would not be characterized by the required property. As such evidence has not been provided, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765